Order insofar as it denies the judgment creditor’s motion to punish the judgment debtor for contempt of court for obtaining and disposing of the sum of $1,800, in violation of the injunctive order appointing a receiver in proceedings supplementary to judgment, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, to the, extent of fining the judgment debtor the amount of $1,800, which he received for his share of his father’s estate, to be credited on the judgment; and in default of payment within ten days from the entry and service of the order hereon, he stands committed. The property of the judgment debtor, whether acquired before or at any time after the appointment of the receiver, vested in the receiver who had duly qualified. (Civ. Prae. Act, § 807.) The judgment debtor violated the injunctive provision of the order by receiving and disposing of the $1,800 which he received for his share of his father’s estate after the appointment and qualification of the receiver. Close, P. J., Hagarty, Carswell, Lewis and Aldrich, JJ., concur.